ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Beautiful Windows LLC                       )      ASBCA No. 59120
                                            )
Under Contract No. W912C6-13-P-0034         )

APPEARANCE FOR THE APPELLANT:                      Ms. Marion Baker
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Cameron R. Edlefsen, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 October 2014



                                                ~4#=
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59120, Appeal of Beautiful Windows
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals